Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites “an interior layer directly coupled to the cylindrical inner surface and interiorly covering the cylindrical inner surface and the selective transfer material; or an exterior layer directly coupled to the cylindrical outer surface and exteriorly covering the cylindrical outer surface and the selective transfer material”. Claim 1 previously recited “a selective transfer material…configured to release from the base in response to frictionally-induced pressure acting on the base”.  The claims are seemingly mutually exclusive limitations.  If there is a layer covering the selective transfer material, how is it able to release from the base? The specification does not describe how the selective transfer material can release through a covering layer.
Claim 18 recites “forming the base comprises compressing and sintering a first powder made of the metallic base material” and “the step of embedding the selective transfer material comprises combining a second powder, made of the selective transfer material, to the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the interior layer and the exterior layer are made of copper”.  It is unclear if the claim is now requiring both the interior and exterior layers or if only one is required.
Claim 9 recites “each one of the interior layer and the exterior layer”. It is unclear if the claim is now requiring both the interior and exterior layers or if only one is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota U.S. 2006/0257059.
Re clm 1, Kubota discloses a bearing, comprising: a base (cylinder, Fig. 1A-4), made of a metallic base material (bronze; [0039]) and comprising: a cylindrical outer surface; a cylindrical inner surface that is opposite the cylindrical outer surface; and a central channel (bore through center of cylinder) defined by the cylindrical inner surface and extending through the base; and a selective transfer material (molybdenum disulfide; [0040]) embedded in the base, wherein the selective transfer material is different than the metallic base material and is configured to release from the base in response to frictionally-induced pressure acting on the base.
Re clm 2, Kubota further discloses the metallic base material comprises a bronze alloy ([0039]).
Re clm 3, Kubota further discloses the selective transfer material is molybdenum disulfide ([0040]).
Re clm 10, Kubota further discloses at least one recess (2-3, 5, 7, 10 and 15, Figs. 1A to 4) formed in the cylindrical inner surface of the base, wherein the selective transfer material is contained within the at least one recess formed in the cylindrical inner surface ([0044], [0046] and [0048]-[0049]). 
Re clm 12, Kubota further discloses the at least one recess formed in the cylindrical inner surface is non-continuous (Fig. 1A and 1B) and entirely surrounded by the cylindrical inner surface. 
Re clm 13, Kubota further discloses a plurality of recesses formed in the cylindrical inner surface of the base (Fig. 1C-1E), wherein each one of the plurality of recesses formed in the cylindrical inner surface passes through and is angled relative to at least another one of the plurality of recesses formed in the cylindrical inner surface.
Re clm 14, Kubota further discloses the at least one recess formed in the cylindrical inner surface forms a helix (Fig. 1C-1E; [0044]).
Re clm 16, Kubota further discloses a method of making a bearing, the method comprising: forming a base (cylinder, Fig. 1A to 4) made of a metallic base material (bronze) and comprising a cylindrical outer surface, a cylindrical inner surface that is opposite the cylindrical outer surface, and a central channel (bore through center of sleeve) that is defined by the cylindrical inner surface and extends through the base; and embedding a selective transfer material (molybdenum disulfide; 1, 13 and 17, Fig. 1A to 4) into the base, wherein the selective transfer material is molybdenum disulfide.
Re clm 17, Kubota further discloses the step of forming the base comprises forming at least one recess (2-3, 5, 7, 10 and 15, Figs. 1A to 4) into the cylindrical inner surface of the base; and the step of embedding the selective transfer material comprises filling the at least one recess with the selective transfer material ([0049]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuetterer DE 4214877 in view of Kubota U.S. 2006/0247059.
Re clm 1, Fuetterer discloses a bearing, comprising: a base (1, Fig. 1), made of a metallic base material (bronze powder; [0002]) and comprising: a outer surface; a cylindrical inner surface (3) that is opposite the outer surface; and a central channel (bore filled by shaft) defined by the cylindrical inner surface and extending through the base; and a selective transfer material (5, Fig. 2-3; aluminum oxide, Al2O3 or silicon nitride, Si3N4) embedded in the base (shown in Fig. 2-3), wherein the selective transfer material is different than the metallic base material and is configured to release from the base in response to frictionally-induced pressure acting on the base (material is at least capable of releasing with enough pressure).
	Fuetterer does not disclose the outer surface is cylindrical.
	Kubota discloses a bearing comprising a cylindrical outer surface.
It would have been obvious to one of ordinary skill in the art to modify Fuetterer and provide a cylindrical outer surface, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). Furthermore, a cylindrical outer surface coupled with a cylindrical inner surface reduces the waste of material since it provides 
Re clm 2, Fuetterer further discloses the metallic base material comprises a bronze alloy ([0002]).
Re clm 3, Fuetterer further discloses the selective transfer material is selected from aluminum oxide (Al2O3), silicon nitride (Si3N4), and serpentine minerals (Al2O3).
Re clm 4, Fuetterer further discloses the serpentine mineral includes AL2O3.
Re clm 5, Fuetterer further discloses the selective transfer material comprises particles each having a maximum dimension that is less than or equal to 40 nanometers ([0016]; <100 µm includes < 40 nm).
Re clm 6, Fuetterer further discloses the selective transfer material has a percent composition between 1% and 10% of a combined mass of the base and the selective transfer material (5%; [0016]).
Re clm 15, Fuetterer further discloses the selective transfer material is uniformly distributed throughout the base ([0002]).
Re clm 16, Fuetterer discloses a method of making a bearing, the method comprising: forming a base (1, Fig. 1) made of a metallic base material (bronze; [0002]) and comprising an outer surface, a cylindrical inner surface (at 3) that is opposite the outer surface, and a central channel (bore through which shaft 2 extends) that is defined by the cylindrical inner surface and extends through the base; and embedding a selective transfer material (aluminum oxide or silicon nitride) into the base, wherein the selective transfer material is aluminum oxide, Si13N4, or serpentine minerals (Al2O3).
Fuetterer does not disclose the outer surface is cylindrical.
	Kubota discloses a bearing comprising a cylindrical outer surface.
It would have been obvious to one of ordinary skill in the art to modify Fuetterer and provide a cylindrical outer surface, since it has been held that shape of a device is a matter of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). Furthermore, a cylindrical outer surface coupled with a cylindrical inner surface reduces the waste of material since it provides the smallest cross-sectional area to meet a minimum thickness criteria. Still further, cylindrical bearing sleeves are the most common shape of sleeves.
Re clm 18, Fuetterer further discloses the step of forming the base comprises compressing and sintering a first powder (bronze powder; [0002]) made of the metallic base material; and the step of embedding the selective transfer material comprises combining a second powder (aluminum oxide powder; [0002]), made of the selective transfer material, to the first powder to form a power and compressing and sintering the second powder with the first powder.
Re clm 19, Fuetterer further a method of reducing wear in a bearing joint, the method comprising: rotating a first component of the bearing joint relative to a second component of the bearing joint; releasing a selective transfer material (Al2O3 or Si3N4; [0002] and [0016]), embedded in a base (bronze; [0002]) of a bearing interposed between the first component and the second component and fixed relative to the first component, from the bearing; and bonding the selective transfer material, released from the bearing, to the first component (due to frictional forces and sliding contact between the shaft and the bearing), wherein: the base is made of a metallic base material (bronze) and comprises: an outer surface: a cylindrical inner surface that is opposite the outer surface; and a central channel (bore through which shaft 2 extends) defined by the cylindrical inner surface and extending through the base; and the selective transfer material is different than the metallic base material and is configured to release from the base in response to frictionally-induced pressure acting on the base.
Re clm 20¸ Fuetterer further discloses bonding the selective transfer material, released from the bearing, to the base of the bearing (due to frictional forces and sliding contact between .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota U.S. 2006/0247059 as applied to claim 10 above, and further in view of Hirayama U.S. 2013/0058605.
Kubota discloses all the claimed subject matter as described above.	Re clm 11, Kubota does not disclose the at least one recess formed in the cylindrical inner surface forms a continuous ring that is perpendicular to the central axis of the central channel.
Hirayama teaches a sliding member with solid lubricant recesses such that the at least one recess (4a, Fig. 2) formed in the cylindrical inner surface forms a continuous ring that is perpendicular to the central axis of the central channel.
Since both Kubota and Hirayama disclose recesses in sliding members for containing solid lubricant, it would have been obvious to one of ordinary skill in the art to substitute the shape of the recesses of Kubota with any well-known solid lubricant recess shape and provide a continuous ring that is perpendicular to the central axis of the central channel to achieve the predictable result of retaining solid lubricant in the bearing to improve sliding friction.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656